         Case: 3:20-cv-00509-wmc Document #: 2 Filed: 06/04/20 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN

 JOHNATHAN FRANKLIN,

         Petitioner,                                                   ORDER
 v.
                                                              Case No. 20-cv-509-wmc
 WARDEN REED RICHARDSON,

         Respondent.


        Petitioner Johnathan franklin seeks a writ of habeas corpus pursuant to 28 U.S.C.

§ 2254. Petitioner has neither paid the $5 filing fee nor requested leave to proceed without

prepayment of the filing fee. For this case to move forward, petitioner must pay the $5 filing

fee or submit a properly supported motion for leave to proceed without prepayment of the

filing fee no later than July 2, 2020. Any motion for leave to proceed without prepayment of

the filing fee must include a certified copy of an inmate trust fund account statement (or

institutional equivalent) for the six-month period beginning approximately December 4, 2019

through the date of the petition, June 4, 2020.




                                            ORDER

        IT IS ORDERED that:

                  1.   Petitioner Johnathan franklin may have until July 2, 2020, to pay the $5

filing fee or submit a properly supported motion for leave to proceed without prepayment of

the filing fee.
        Case: 3:20-cv-00509-wmc Document #: 2 Filed: 06/04/20 Page 2 of 2



       2.     If petitioner does not submit either the $5 payment or a motion for leave to

proceed without prepayment before July 2, 2020, I will assume that petitioner wishes to

withdraw this petition.




              Entered this 4th day of June, 2020.

                                   BY THE COURT:


                                   /s/
                                   PETER OPPENEER
                                   Magistrate Judge
